Exhibit 10.3

AMENDMENT 2006-2

BECKMAN COULTER, INC.

SAVINGS PLAN

WHEREAS, Beckman Coulter, Inc. (the “Company”), a Delaware corporation,
maintains the Beckman Coulter, Inc. Savings Plan (the “Plan”); and

WHEREAS, the Company has the right to amend the Plan in accordance with
Section 8.1 of the Plan; and

WHEREAS, the Company now desires to amend the Plan (i) to comply on a good-faith
basis, effective as of January 1, 2006, with regulations promulgated by the
Internal Revenue Service with respect to Sections 401(k) and 401(m) of the
Internal Revenue Code of 1986, as amended, which regulations are effective with
respect to Plan Years commencing on or after January 1, 2006, (ii) to revise
certain plan provisions with respect to individuals who become employees on or
after January 1, 2007, (iii) to eliminate certain restrictions on trades with
respect to the Beckman Stock Fund effective December 31, 2006, (iv) to revise
the formula for matching contributions under the Plan effective January 1, 2007,
and (v) to recognize service with Lumigen, Inc. for purposes of determining
eligibility to participate under the Plan.

NOW, THEREFORE, effective as set forth below, the Plan is hereby amended as
follows:

 

  1. Section 3.1(d)(3)(ii) of the Plan is amended in its entirety to read as
follows, effective as of January 1, 2006:

“(ii) Excess Before Tax Savings Contributions, and any earnings attributable
thereto (calculated using one of the methods permitted by applicable Treasury
Regulations), may be returned to the Company employing the Participant, solely
for the purpose of enabling the Company to withhold any federal, state, or local
taxes due on such amounts. The Company will pay all remaining amounts to the
Participant within 2-1/2 months after the close of the Plan Year to which the
excess Before Tax Savings Contributions relate to the extent feasible, but in
all events no later than 12 months after the close of such Plan Year.”

 

- 1 -



--------------------------------------------------------------------------------

  2. Section 3.1(d)(3)(iv) of the Plan is amended in its entirety to read as
follows effective as of January 1, 2006:

“(iv) The Company, in its discretion, may make a contribution to the Plan, which
will be allocated among the Accounts of all Participants, or only those who are
non-Highly Compensated Participants (as determined by the Company) who have met
the requirements of Section 2.1, by using a ratio method where each Participant
receives an amount in a ratio represented by his or her Compensation for the
Plan Year as it bears to the Test Compensation of all such Participants for such
Plan Year. Such contributions shall be fully (100%) vested at all times, shall
be contributed to the Plan no later than the end of the Plan Year being tested,
and shall be subject to the withdrawal restrictions which are applicable to
Before-Tax Savings Contributions. Such contributions shall be considered
‘Qualified Non-Elective Contributions’ under applicable Treasury Regulations.
Notwithstanding the foregoing, the Company, in its discretion, may make
Qualified Non-Elective Contributions to the Account of some or all Participants
in any form and manner permitted by applicable Treasury Regulations.”

 

  3. Section 3.3(a) of the Plan is amended to read as follows, effective
January 1, 2007:

“(a) Subject to the limitations of this Section 3.3, Section 3.4, and
Section 4.1, for each Plan Year the Company shall make Company Matching
Contributions to the Plan as follows:

(1) Prior to January 1, 2007:

(A) To the extent a Participant’s Company Matching Contributions are invested in
the Beckman Coulter Stock Fund in accordance with Section 3.7(b)(2), the Company
Matching Contribution shall be equal to 70% of the sum of the Participant’s
Before-Tax Savings Contributions, After-Tax Savings Contributions and (effective
January 1, 2002) Catch-Up Contributions for the Plan Year on up to 5% of such
Participant’s Plan Compensation;

(B) To the extent a Participant’s Company Matching Contributions are invested in
the Investment Funds other than the Beckman Coulter Stock Fund in accordance
with Section 3.7(b), the Company Matching Contribution shall be equal to 50% of
the sum of the Participant’s Before-Tax Savings Contributions, After-Tax Savings
Contributions and (effective January 1, 2002) Catch-Up Contributions for the
Plan Year on up to 5% of such Participant’s Plan Compensation.

(2) On and after January 1, 2007, the Company Matching Contribution shall be
equal to 50% of the sum of the Participant’s Before-Tax Savings Contributions,
After-Tax Savings Contributions and Catch-Up Contributions for the Plan Year on
up to 7% of such Participant’s Plan Compensation.

The Company shall pay to the Trustee the Company Matching Contributions for any
Plan Year within the time prescribed by law, including extensions of time, for
the filing of the Company’s federal income tax return for the Fiscal Year ending
with or within the Plan Year to which the contribution relates.”

 

-2-



--------------------------------------------------------------------------------

  4. The first sentence of Section 3.4(c) is amended in its entirety to read as
follows, effective as of January 1, 2006:

“(c) If, pursuant to the estimates by the Committee under (b) above, the
contribution percentage for any Plan Year for Highly Compensated Employees
exceeds the limits established in (b), the excess contributions for such Plan
Year, and any earnings attributable thereto (calculated using one of the methods
permitted by applicable Treasury Regulations), shall be distributed to the
Highly Compensated Employees within the 2-1/2 month period following the close
of the Plan Year to the extent feasible, and in all events no later than 12
months after the close of the Plan Year.”

 

  5. Section 3.7(b)(2) is amended by adding the following to the end of the
section, effective as of December 31, 2006:

“The foregoing limitations of this paragraph (2) shall not apply on or after
December 31, 2006 with respect to any investments in the Beckman Coulter Stock
Fund.”

 

  6. Section 5.2 shall be amended to read as follows, effective December 31,
2006:

“(a) Pre-2007 Participants. Each Participant who was an Employee on or before
December 31, 2006 (a “Pre-2007 Participant”) shall be fully vested in his
Company Matching Account to the extent not previously forfeited. Company
Matching Contributions made to Pre-2007 Participants shall be fully vested. For
avoidance of doubt, an individual who was an Employee at any time on or before
December 31, 2006 shall be considered a Pre-2007 Participant if he is rehired at
any time.

 

  (b) Post-2006 Participants. Each Participant who was not an Employee at any
time on or before December 31, 2006

(“a Post-2006 Participant”) shall be 0% vested in the Participant’s Company
Matching Account until the Participant completes a Period of Service of three
years. Upon completing a Period of Service of three years, a Post-2006
Participant shall become fully vested in his Company Matching Account.

(c) Forfeiture and Reinstatement. If a Post-2006 Participant terminates
employment with the Company before completing a three-year Period of Service,
such Participant’s Company Matching Account shall be forfeited upon the earlier
to occur of (1) the Participant receiving a distribution of all of his or her
vested Accounts or (2) the completion of an uninterrupted six-year Period of
Severance. If a former Participant who suffered a forfeiture of his Company
Matching Account is re-employed as an Employee of the Company before incurring
an uninterrupted six-year Period of Severance and repays to the Plan all money
distributed from his Accounts prior to sixty months after such reemployment, any
amount so forfeited (unadjusted for any increase or decrease in the value of
Trust assets subsequent to the date on which the forfeiture occurred) shall be
reinstated to the Participant’s Company Matching Account within a reasonable
time after such repayment. Such reinstatement shall be made from forfeitures of
Participants occurring during the Plan Year in which such reinstatement occurs;
provided, however, if such forfeitures are not sufficient to provide such
reinstatement, the reinstatement shall be made from the current year’s
contribution by the Company to the Plan.”

 

-3-



--------------------------------------------------------------------------------

  7. Section 6.6(e) is amended by adding the following to the end of the
section, effective January 1, 2007:

“If a Participant has elected installment payments under this Section 6.6(e),
the Participant may at any time elect any other form of payment then available
under the Plan with respect to the portion of the Participant’s vested Accounts
that had not previously been distributed.”

 

  8. Section 1 of Appendix F is amended to read as follows:

“1. Covered Employees Subject to this Appendix.

Each Covered Employee who as of October 31, 1997 was classified by the Company
as an employee rendering services to Coulter Corporation is subject to the
provisions of this Appendix F (a “Coulter Employee”). With respect to
individuals not employed by the Company as of October 31, 1997 but who later
become Covered Employees, the following rules shall apply:

(a) If (i) such Covered Employee had no prior service with Beckman Instruments,
Inc. or Coulter Corporation, (ii) the Covered Employee’s first Hour of Service
is performed at a facility, location or operation determined by the Company to
be primarily related to the portion of the Company’s business acquired through
the acquisition of Coulter Corporation, and (iii) the Covered Employee’s first
Hour of Service is performed on or before April 30, 2000, that person shall be a
“Coulter Employee” for purposes of this Appendix F.

(b) If such a Covered Employee’s first Hour of Service is after October 31, 1997
but before May 1, 2000, and he has prior service with either Coulter Corporation
or Beckman Instruments, Inc., then he shall be classified as a “Coulter
Employee” upon rehire if he was most recently employed by Coulter Corporation
(rather than Beckman Instruments, Inc.) prior to October 31, 1997. Otherwise,
upon rehire by the Company he shall be classified as a “Beckman Employee.”

(c) If a Covered Employee’s first Hour of Service is on or after May 1, 2000,
then he shall be classified as a “Beckman Employee.”

The initial classification of an Employee as a “Coulter Employee” or “Beckman
Employee” shall continue notwithstanding any change to the Employee’s facility,
location or operation. However, any Coulter Employee who has a Reemployment
Commencement Date on or after May 1, 2000 and before January 1, 2007 shall be
classified as a Beckman Employee as of the Reemployment Commencement Date.
Furthermore, a Coulter Employee who was a Covered Employee on December 31, 2006
and who has a Reemployment Commencement Date on or after January 1, 2007 shall
be classified as a Coulter Employee as of the Reemployment Commencement Date.”

 

  9. Section H.8(a) of Appendix H is amended effective January 1, 2006 by
changing “10%” to “5%.” Thus, effective January 1, 2006, the “Qualified
Non-Elective Contribution” under such section cannot exceed 5%.

 

-4-



--------------------------------------------------------------------------------

10.  The following new Appendix K is hereby added to the Plan:

“APPENDIX K

SPECIAL PROVISION FOR EMPLOYEES OF LUMIGEN, INC.

For purposes of determining eligibility to participate in the Plan, periods of
service with Lumigen, Inc. (including service prior to the Company’s acquisition
of Lumigen, Inc.) shall be considered Periods of Service under the Plan.”

IN WITNESS WHEREOF, this Amendment 2006-2 is hereby adopted this 29th day of
December, 2006.

 

BECKMAN COULTER, INC.

By

 

/s/ Robert James Hurley

Its

 

Vice President, Human Resources

 

-5-